UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4152



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD HALLMAN, II,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CR-03-965)


Submitted:   March 28, 2007                   Decided:   May 10, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, William K. Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard Hallman, II, pled guilty to distribution of fifty

grams   or   more    of    cocaine   base,   in   violation    of   21   U.S.C.

§ 841(a)(1), (b)(1)(A) (2000).         He was sentenced to 360 months of

imprisonment.        On appeal, he argues that the court erred in

refusing to permit him to withdraw his guilty plea after the court

rejected the sentencing range stipulated to by the parties in the

plea agreement.      We affirm.

             In Hallman’s plea agreement, he agreed to cooperate with

and assist the Government by being “fully truthful and forthright”

and submitting to polygraph examinations.           In exchange, if Hallman

complied with the agreement, the Government agreed to a stipulated

sentencing range of between 108 to 135 months of imprisonment. The

agreement provided that if the court rejected the plea agreement as

the “appropriate disposition,” Hallman would be allowed to withdraw

his guilty plea.          The agreement also provided that, if Hallman

failed to meet his obligations under the agreement, the Government

would not be obligated to recommended the reduced sentencing range

and Hallman would not be entitled to withdraw his guilty plea.

Following a change of plea hearing, the district court accepted

Hallman’s plea as knowing and voluntary.

             Prior   to     sentencing,   the     Government   informed    the

probation officer that Hallman had not fulfilled his obligations

under the plea agreement, and therefore, it would not recommend the


                                     - 2 -
stipulated sentencing range.     At sentencing, the district court

agreed that, because Hallman breached the agreement, the stipulated

range no longer applied and Hallman was not entitled to withdraw

his plea.     Based on a guideline range of 360 months to life

imprisonment, the court sentenced Hallman to 360 months.

            Plea agreements are grounded in contract law, and both

parties should receive the benefit of their bargain.         United

States v. Bowe, 257 F.3d 336, 345 (4th Cir. 2001).       Because of

constitutional and supervisory concerns, the Government is held to

a greater degree of responsibility for imprecisions or ambiguities

in plea agreements.   United States v. Harvey, 791 F.2d 294, 300-01

(4th Cir. 1986).   Where an agreement is ambiguous in its terms, the

terms must be construed against the Government.        Id. at 303.

However, “[w]hile the government must be held to promises it made,

it will not be bound to those it did not make.”    United States v.

Fentress, 792 F.2d 461, 464-65 (4th Cir. 1986).    Factual questions

are reviewed under the clearly erroneous standard while principles

of contract interpretation are reviewed de novo.    United States v.

Martin, 25 F.3d 211, 217 (4th Cir. 1994).

            The plea agreement in this case was expressly made

pursuant to    Fed. R. Crim. P. 11(e)(1)(c) and 11(e)(4), now Rule

11(c)(1)(C) and Rule 11(c)(5).    Under subsection 11(c)(1)(C), the

government and the defendant may agree that a specific sentence or

range is appropriate and such a recommendation binds the court once


                                 - 3 -
the court accepts the plea agreement. Rule 11(c)(3) provides that,

“the court may accept the agreement, reject it, or defer a decision

until the court has reviewed the presentence report.”     The rules

further provide that if the court rejects the plea agreement

containing provisions of the type specified in Rule 11(c)(1)(C),

the court must (1) inform the parties that the court rejects the

plea agreement; (2) advise the defendant that the court is not

required to follow the plea agreement and give the defendant an

opportunity to withdraw the plea; and (3) advise the defendant that

if the plea is not withdrawn, the court may dispose of the case

less favorably toward the defendant than the plea contemplated.

Fed. R. Crim. P. 11(c)(5).   In the event the court rejects the plea

under Rule 11(c)(5), the defendant may withdraw his guilty plea.

Fed. R. Crim. P. 11(d)(2)(A).

          Hallman does not dispute that he materially breached the

plea agreement by failing to take a polygraph test.    The gravamen

of Hallman’s appeal is that the district court rejected the plea

agreement when it refused to sentence him within the stipulated

sentencing range and therefore, under the agreement and under Rule

11(d)(2)(A), he was entitled to withdraw his plea.    However, even

though Rule 11(d)(2)(A) permits a defendant to withdraw his guilty

plea if the court rejects his guilty plea under Rule 11(c)(5), in

this case, the court expressly stated that it was not rejecting the

plea agreement, but rather, enforcing it.


                                - 4 -
            Although a stipulated sentence provision may be binding

if the court accepts a plea agreement under Rule 11(c)(1)(C), the

unique   element    in   this   case   is   that   the   stipulation   was

conditional.     The agreement explicitly provides that the parties

“stipulate and agree that in the event the defendant complies with

all provisions of this agreement, the appropriate disposition of

this case is a sentence between 108 months and 135 months.”

Hallman indisputably failed to comply with all of the provisions of

the agreement.     Furthermore,   the agreement also provides that “if

the obligations of the Attorneys for the Government within this

Agreement become null and void due to the lack of truthfulness on

the part of the Defendant, the Defendant understands that . . . the

Defendant will not be permitted to withdraw his plea of guilty

. . . .”*   Although Hallman relies on language that allows him to

withdraw his plea if the court rejects the stipulated sentence

under the agreement as the appropriate disposition, when read in

the context of the entire plea agreement, it is clear that the

parties agreed that Hallman would be permitted to withdraw his plea

only if he fully complied with his obligations under the agreement

and the court nevertheless determined that the stipulated range was

inappropriate.



     *
      Although Hallman attempts to differentiate the consequences
under the agreement of failing to be truthful and failing to take
a polygraph, the district court found that Hallman breached the
plea agreement with respect to both truthfulness and the polygraph.

                                  - 5 -
          Finally, Hallman contends that the Rule 11 colloquy was

inadequate because the district court did not inform him that he

would not be permitted to withdraw his plea if he breached the plea

agreement. He argues that this omission, together with the court’s

statement that he could withdraw his plea if the court would not

agree to the stipulated range, suggested that he could withdraw his

plea if the stipulated range was not applicable for any reason.

However, although not discussed during the plea hearing, the

consequences of breaching the plea agreement were clearly set forth

in the plea agreement.    See United States v. General, 278 F.3d 389,

400 (4th Cir. 2004)(enforcing appeal waiver contained in plea

agreement but not reviewed during plea hearing);    United States v.

Davis, 954 F.2d 182, 186 (4th Cir. 1992)(same). Hallman signed the

agreement and acknowledged at the plea hearing that he discussed

its provisions with his lawyer.      None of the court’s statements

suggested Hallman would be entitled to withdraw his plea if he

breached the agreement.

          The court’s decision not to apply the stipulated sentence

was in accordance with the plea agreement as it provided for a

stipulated sentence only upon the condition that Hallman fulfilled

his obligations under the agreement. Hallman chose to deliberately

breach the plea agreement, and the consequences of doing so, as

clearly set forth in the agreement, are that he is no longer

entitled to the stipulated sentencing range and he is not entitled


                                 - 6 -
to withdraw his guilty plea.        Accordingly, we affirm Hallman’s

conviction and sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 7 -